                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JOHN DEWEY LIM,

               Plaintiff,

               v.                                      CASE NO. 19-3242-SAC

(FNU) DVORAK,

               Defendant.


                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff John Dewey Lim is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. The Court granted

Plaintiff leave to proceed in forma pauperis. Plaintiff is housed at the Johnson County Adult

Detention Center in Olathe, Kansas (“JCADC”).

       Plaintiff alleges that when he was arrested for a parole violation his luggage was

unlawfully searched and the following items were unlawfully seized: an iPhone with otterbox; a

Samsung cellphone; a Samsung tablet; an LG tablet; and an Apple iPad. Plaintiff alleges that he

filed a pro se motion under K.S.A. 22-3216 for the return of his property, and the court granted

the motion. Plaintiff alleges that in June 2019, the state court judge issued a court order for the

return of Plaintiff’s property. Sgt. Dvorak appeared in state court and stated that Plaintiff’s

property could not be returned to him. Plaintiff alleges that “in defiance of court order and

Kansas statute” Sgt. Dvorak denied Plaintiff possession of his restored property, “refusing to


                                                 1
place it in [his] inmate account.” (Doc. 1, at 2.) Plaintiff alleges that other inmates’ property has

been placed in their inmate accounts.

        Plaintiff names (fnu) Dvorak, Housing Sergeant at JCADC, as the sole defendant.

Plaintiff seeks an order requiring his property to be placed in his inmate account, $5,000 in

compensatory damages for the loss of value of his property “through obsolescence”; and $50,000

in punitive damages.1

II. Statutory Screening of Prisoner Complaints

        The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,


1
   The Court notes that Plaintiff has also submitted two FOIA requests. (Doc. 1–2, at 1–4.) This Court does not
process FOIA requests.

                                                      2
550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in



                                                   3
a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

1. Property Claim

       It does not appear that Plaintiff seeks to possess his property in his cell, but rather he is

dissatisfied with the accounting of his property that was ordered returned to him. Deprivations

of property do not deny due process as long as there is an adequate post-deprivation remedy. A

due process claim will arise only if there is no such procedure or it is inadequate. See Hudson v.

Palmer, 468 U.S. 517, 533 (1984); see also Smith v. Colorado Dept. of Corr., 23 F.3d 339, 340

(10th Cir. 1994) (“Fourteenth Amendment due process guarantees pertaining to property are

satisfied when an adequate, state postdeprivation remedy exists for deprivations occasioned by

state employees.”).

       Kansas prisoners have an adequate state post-deprivation remedy. See generally, Sawyer

v. Green, 316 F. App’x 715, 717, 2008 WL 2470915, at *2 (10th Cir. 2008) (finding Kansas

county prisoner could seek relief in state courts to redress alleged deprivation of property).

Plaintiff has failed to allege that an adequate post-deprivation remedy was unavailable. In fact,

Plaintiff acknowledges in his Complaint that he has initiated a motion in state court and was

granted relief. He now takes issue with the proper accounting and compliance with the state

court’s order. If Plaintiff’s believes his state court order is not being complied with, he should

seek relief in that court. Because an adequate, state post-deprivation remedy exists, Plaintiff

must show cause why his Complaint should not be dismissed for failure to state a claim.



                                                4
2. Younger Abstention

          If Plaintiff is making a claim regarding the initial seizure of his property or other issues

related to his state court proceedings, the Court may be prohibited from hearing Plaintiff’s claims

under Younger v. Harris, 401 U.S. 37, 45 (1971). “The Younger doctrine requires a federal court

to abstain from hearing a case where . . . (1) state judicial proceedings are ongoing; (2) [that]

implicate an important state interest; and (3) the state proceedings offer an adequate opportunity

to litigate federal constitutional issues.” Buck v. Myers, 244 F. App’x 193, 197 (10th Cir. 2007)

(unpublished) (citing Winnebago Tribe of Neb. v. Stovall, 341 F.3d 1202, 1204 (10th Cir. 2003);

see also Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)).

“Once these three conditions are met, Younger abstention is non-discretionary and, absent

extraordinary circumstances, a district court is required to abstain.” Buck, 244 F. App’x at 197

(citing Crown Point I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d 1211, 1215 (10th Cir.

2003)).

          Plaintiff appears to be held as a pretrial detainee. Therefore, it appears that the first and

second conditions for Younger abstention would be met because Kansas undoubtedly has an

important interest in enforcing its criminal laws through criminal proceedings in the state’s

courts. In re Troff, 488 F.3d 1237, 1240 (10th Cir. 2007) (“[S]tate control over criminal justice

[is] a lynchpin in the unique balance of interests” described as “Our Federalism.”) (citing

Younger, 401 U.S. at 44).       Likewise, the third condition would be met because Kansas courts

provide Plaintiff with an adequate forum to litigate his constitutional claims by way of pretrial

proceedings, trial, and direct appeal after conviction and sentence, as well as post-conviction

remedies. See Capps v. Sullivan, 13 F.3d 350, 354 n.2 (10th Cir. 1993) (“[F]ederal courts should

abstain from the exercise of . . . jurisdiction if the issues raised . . . may be resolved either by trial



                                                    5
on the merits in the state court or by other [available] state procedures.”) (quotation omitted); see

Robb v. Connolly, 111 U.S. 624, 637 (1984) (state courts have obligation ‘to guard, enforce, and

protect every right granted or secured by the constitution of the United States . . . .’”); Steffel v.

Thompson, 415 U.S. 452, 460–61 (1974) (pendant state proceeding, in all but unusual cases,

would provide federal plaintiff with necessary vehicle for vindicating constitutional rights).

IV. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Failure to respond by the deadline may result in dismissal of this

action without additional notice.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until May 6, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated April 8, 2020, in Topeka, Kansas.



                                               s/ Sam A. Crow
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                  6
